Exhibit 10.1

PERFORMANCE STOCK UNIT AGREEMENT

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

This Performance Stock Unit Agreement (this “Agreement”), effective as of
February 20, 2020 (the “Grant Date”), is between Park Hotels & Resorts Inc., a
Delaware corporation (the “Company”), and Thomas J. Baltimore, Jr. (the
“Participant”).

1. Grant of Units. Effective as of the Grant Date, the Company hereby grants to
the Participant an Award of performance-based Restricted Stock Units
(“Performance Stock Units” or “PSUs”) in the amount of [Number] PSUs (the
“Target Award”), each of which represents the right to receive one share of the
Company’s Common Stock (the “Shares”) upon vesting of such PSU, subject to and
in accordance with the terms, conditions and restrictions set forth in the Park
Hotels & Resorts Inc. 2017 Omnibus Incentive Plan (as it may be amended, the
“Plan”), this Agreement and the Executive Employment Agreement between the
Participant and the Company, dated April 26, 2016 (the “Employment Agreement”).
The number of PSUs that the Participant may earn hereunder will either be 0%,
100% or 200% of the Target Award, and shall be determined based on the
achievement of the performance goals set forth on Exhibit A attached hereto (the
“Performance Goals”). Capitalized terms not otherwise defined herein shall have
the same meanings as in the Plan.

2. Vesting; Settlement. As promptly as practicable (and, in no event more than
two and one-half (2-1/2) months) following December 31, 2020 (the “End Date”),
the Committee shall determine (i) whether the Performance Goals have been
achieved (the date of such determination, the “Determination Date”) and (ii) the
number of PSUs that shall be deemed earned, if any. The earned PSUs, if any,
shall become vested as of the End Date, subject to the Participant’s continued
employment through such date. Following the Determination Date, the Company
shall deliver to the Participant one Share for each vested PSU in accordance
with Section 8. Any PSU which does not become vested as of the End Date shall be
forfeited without consideration or any further action by the Participant or the
Company.

3. Termination of Employment. In the event that the Participant’s employment
with the Company Group terminates for any reason, any PSUs that are not vested
as of the effective date of termination shall vest or not vest, as applicable,
based on and in accordance with Section 7 of the Employment Agreement. For
purposes of Section 7 of the Employment Agreement, the “performance period”
shall be deemed to be the period commencing on the Grant Date and ending on the
End Date.

4. Dividend Equivalents. The Participant shall be entitled to receive dividend
equivalents in respect of each PSU that vests, if any, pursuant to this
Agreement, the Plan, or the Employment Agreement. If the Company declares a
regular cash dividend on the Shares during the period commencing on January 1,
2020 and ending on the End Date, the Participant shall receive dividend
equivalents in an amount equal to the number of PSUs that vest, if any, pursuant
to this Agreement, the Plan, or the Employment Agreement, multiplied by the
amount of the cash dividend per Share declared during the period commencing on
January 1, 2020 and ending on the End Date, as if the Participant had held a
number of Shares equal to the number of PSUs that vests as of each dividend
record date during such period. For purposes of the foregoing sentence only, if
the PSUs are subject to accelerated vesting pursuant to the Plan or the
Employment Agreement, the “End Date” shall be deemed to have occurred on the
date of the event which serves as the basis for such accelerated vesting. Any
such dividend equivalents relating to the Participant’s vested PSUs shall be
payable in cash at the same time as the Shares underlying the vested PSUs are
issued to the Participant in accordance with Section 8, less applicable
withholding taxes pursuant to Section 9. If the PSUs are forfeited, the
Participant shall have no right to receive any dividend equivalents.



--------------------------------------------------------------------------------

5. Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the PSUs or the Participant’s
right under the PSUs to receive Shares, except other than by will or by the laws
of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliates; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

6. No Right to Continued Employment. Neither the Plan, this Agreement nor the
Participant’s receipt of the PSUs hereunder shall impose any obligation on the
Company or any Affiliates to continue the employment or engagement of the
Participant. Further, the Company or any Affiliates (as applicable) may at any
time terminate the employment or engagement of the Participant, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein (but in all cases subject to the terms and conditions
of the Employment Agreement).

7. No Rights as a Stockholder. The Participant’s interest in the PSUs shall not
entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares
underlying the PSUs unless and until such Shares have been issued to the
Participant in accordance with Section 8.

8. Issuance of Shares and Two-Year Transfer Restriction. Subject to Section 9,
the Company shall, as soon as practicable following the Determination Date (and
in any event within two and one-half (2-1/2) months after the end of the tax
year in which the Determination Date occurs), issue the Shares underlying the
vested PSUs to the Participant, free and clear of all restrictions, except as
set forth in the last sentence of this Section 8. Notwithstanding anything in
this Agreement to the contrary, the Company shall have no obligation to issue or
transfer the Shares as contemplated by this Agreement unless and until such
issuance or transfer shall comply with all relevant provisions of law and the
requirements of any stock exchange on which the Shares are listed for trading.

Notwithstanding the foregoing, any Shares issued to the Participant hereunder in
respect of vested PSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant prior to January 1,
2023, other than by will or by the laws of descent and distribution, and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliates.

9. Tax Withholding. The Participant agrees that in order to satisfy any income,
employment and/or other applicable taxes that are statutorily required to be
withheld in respect of the PSUs (and any corresponding dividend equivalents),
the Company shall withhold a number of Shares otherwise issuable to the
Participant upon settlement of the PSUs equal in value to the minimum amount
necessary to satisfy the statutorily required withholding liability, if any
(“Withholding Taxes”), except to the extent that the Participant shall have
elected to pay such Withholding Taxes to the Company in cash (by check or wire
transfer). The number of Shares equal to the Withholding Taxes shall be
determined using the closing price per Share on the New York Stock Exchange (or
other principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of issuance of the Shares to the Participant, and
shall be rounded up to the nearest whole Share.

10. Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The PSUs granted hereunder are subject to the Plan. The terms and
provisions of the Plan, as they may be amended from time to time, are hereby
incorporated herein by reference.

 

2



--------------------------------------------------------------------------------

11. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

13. Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

14. Section 409A of the Code.

(a) This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of any Shares hereunder.

(b) Notwithstanding any other provision of this Agreement to the contrary, if
the Participant is a “specified employee” within the meaning of Section 409A of
the Code, no payments in respect of any PSU that is “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to the Participant prior to the date that is six months
after the date of the Participant’s “separation from service” or, if earlier,
the Participant’s date of death. Following any applicable six month delay, all
such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day. The
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties under Section 409A of the Code that may be imposed on or in
respect of the Participant in connection with this Agreement, and the Company
shall not be liable to any Participant for any payment made under this Agreement
that is determined to result in an additional tax, penalty or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code. Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

15. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

16. Acceptance and Agreement by the Participant. By accepting the PSUs
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.

17. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one in the same agreement.

 

3



--------------------------------------------------------------------------------

19. Administration. This Agreement shall be administered by the Committee. The
Committee shall have full power and authority to administer and interpret this
Agreement, and its interpretations shall be conclusive and binding on all
parties.

[Signatures follow]

 

4



--------------------------------------------------------------------------------

PARK HOTELS & RESORTS INC. By:  

 

  Name:   Title:

 

Acknowledged and Agreed

as of the date first written above:

 

 

Participant Signature Name: Thomas J. Baltimore, Jr.



--------------------------------------------------------------------------------

EXHIBIT A

 

1.

Performance Goals.

The PSUs shall be earned based on the Company’s achievement of one or both of
the two performance goals described in this Exhibit A, the Run Rate Synergies
Performance Goal (as defined below) and the TSR Performance Goal (as defined
below), as set forth in the table below (the Run Rate Synergies Performance Goal
and the TSR Performance Goal are collectively referred to as the “Performance
Goals”). All determinations with respect to the achievement of the Performance
Goals shall be made by the Committee, in its sole discretion. For the avoidance
of doubt, the reference to “One Performance Goal Achieved” in the table below
means the achievement of either the Run Rate Synergies Performance Goal or the
TSR Performance Goal.

 

Performance Goal Achievement

   Neither
Performance Goal
Achieved     One
Performance
Goal
Achieved     Both Performance
Goals Achieved  

Percentage of Target Award Earned

     0 %      100 %      200 % 

 

2.

Run Rate Synergies Performance Goal.

The “Run Rate Synergies Performance Goal” means that the Company has achieved at
least $24,000,000 in Run Rate Annualized Synergies. The assessment of Run Rate
Annualized Synergies will occur on an annualized “run rate” basis measured as of
December 31, 2020 versus the base levels of revenue and cost in effect
immediately prior to the Merger Closing Date. Particular items of revenue and
cost that constitute Run Rate Annualized Synergies shall be annualized by
projecting the amount of the applicable revenue enhancement or cost savings over
a full-year basis. All determinations with respect to the Run Rate Synergies
Performance Goal shall be made by the Committee in its sole discretion. To
assist the Committee in the determination of satisfaction of the Run Rate
Synergies Performance Goal, the Company shall provide a memorandum from the
Chief Financial Officer describing and reconciling the various Run Rate
Annualized Synergies (and the underlying calculations and assumptions related
thereto).

 

3.

TSR Performance Goal.

The “TSR Performance Goal” means that the Company’s Relative Total Shareholder
Return Position for the TSR Performance Period shall be greater than the 50th
Percentile. All determinations with respect to the Relative Total Shareholder
Return Position shall be made by the Committee in its sole discretion.

The Committee shall determine (A) the Total Shareholder Return for the Company
for the TSR Performance Period and (B) the Total Shareholder Return for each
Lodging/Resorts Company for the TSR Performance Period. The “Relative Total
Shareholder Return Position” for the Company will then be determined by
comparing the Total Shareholder Return for the Company for the TSR Performance
Period to the Total Shareholder Return for each Lodging/Resorts Company for the
TSR Performance Period on a relative percentile basis (using a continuous
percentile rank calculation that excludes the Company).



--------------------------------------------------------------------------------

4.

Definitions.

For the purposes of this Exhibit A:

 

  a.

“Lodging/Resorts Companies” means the companies in the FTSE NAREIT
Lodging/Resorts Index that have a market capitalization of at least $1 billion
as of the first day of the TSR Performance Period, as determined by the
Committee in its sole discretion. Only companies that are public throughout the
entire TSR Performance Period shall be included for purposes of calculating the
Relative Total Shareholder Return Position (i.e., companies that may become
acquired, have an initial public offering, etc. during the TSR Performance
Period shall be excluded from the calculation altogether).

 

  b.

“Merger Closing Date” means September 18, 2019.

 

  c.

“Run Rate Annualized Synergies” means any identifiable revenue enhancements and
costs eliminated, net of costs added, associated with the integration of the
legacy Company and Chesapeake Lodging Trust platforms.

 

  d.

“Total Shareholder Return” of either the Company or any Lodging/Resorts Company
means: (A) (i) the average closing price for a share of common stock of the
Company or a Lodging/Resorts Company (as applicable) over the 30 calendar day
period ending on (and including) the last date of the TSR Performance Period,
minus (ii) the average closing price for such share of common stock over the 30
calendar day period ending immediately before (and excluding) the first date of
the TSR Performance Period (the “Base Price”), plus (iii) the value of any
dividends declared on any share of such common stock in respect of a record date
occurring during the TSR Performance Period, as adjusted assuming such dividends
were reinvested in shares of common stock of the issuer of the dividend on such
record date, divided by (B) the Base Price (in each case, with such adjustments
as are necessary, in the judgment of the Committee to equitably calculate Total
Shareholder Return in light of any stock splits, reverse stock splits, stock
dividends, and other extraordinary transactions or other changes in the capital
structure of the Company or a Lodging/Resorts Company, as applicable). All
closing prices shall be the principal stock exchange or quotation system closing
prices on the date in question.

 

  e.

“TSR Performance Period” means the period commencing on the Merger Closing Date
and ending on the first anniversary of the Merger Closing Date.